Fourth Court of Appeals
                                     San Antonio, Texas
                                         December 23, 2021

                                        No. 04-21-00579-CR

                               ERIC URIEL SIFUENTES, ET AL,

                    From the 63rd Judicial District Court, Kinney County, Texas
                                       Trial Court No. 5135
                                Roland Andrade, Judge Presiding


                                           ORDER

Sitting:         Beth Watkins, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

       On December 22, 2021, appellants filed a notice of appeal of the denial of their pretrial
habeas applications and an opposed emergency motion for immediate release under Texas Code
of Criminal Procedure article 17.151. This court is of the tentative opinion that a serious
question concerning the relief sought requires further consideration. The State may file a
response to the emergency motion in this court no later than January 3, 2022.


           It is so ORDERED on this 23rd day of December, 2021.

                                                                         PER CURIAM




           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court